Citation Nr: 0922458	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  05-40 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1962 to 
September 1967.  He subsequently was a member of the National 
Guard and the Reserves for many years.

This matter arises from a May 2005 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  In December 2007, the Board of 
Veterans' Appeals (Board) denied the claim.  The Veteran 
appealed.  In July 2008, the United States Court of Appeals 
for Veterans Claims granted a Joint Motion for Remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the July 2008 Joint Motion for Remand the Court ordered 
the Board to revisit the probative value of a medical opinion 
proffered by Dr. Helm.  The appellant's representative, 
however, has since requested that VA provide him a complete 
copy of the claims folder, and afford him an extension of 
time to respond with additional evidence thereafter.  In the 
alternative, the representative suggested that the case be 
remanded to the RO where the claims folder could be produced, 
and further actions taken at that level.  The Board agrees 
with the representative that the Veteran would best be served 
if the claims folder were returned to the RO.

Therefore, this case is REMANDED to the RO for the following 
action:

1.  A complete copy of the claims folder 
must be furnished to the representative.  
Thereafter, he must be afforded a 90 day 
period in which to present additional 
argument.  If the representative requests 
additional time, additional time should 
be granted if good cause for an extension 
is shown.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for multiple 
sclerosis.  If the claim is denied, a 
supplemental statement of the case must 
be issued, and the appellant offered an 
opportunity to respond.  The case 
should then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


